          Case 1:19-cv-07024-LAP Document 72 Filed 09/13/21 Page 1 of 15




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------------------------------------------x
JOANNE JAFFE,
                                                                           DECLARATION OF DONNA A.
                                                     Plaintiff,            CANFIELD IN SUPPORT OF
                                                                           DEFENDANTS’ OPPOSITION
                                                                           TO PLAINTIFF’S MOTION TO
                                                                           BAR THE CITY FROM
                          -against-                                        INTERFERING WITH
                                                                           PLAINTIFF’S ACCESS TO
                                                                           WITNESSES AND EVIDENCE
                                                                           AND FROM REPRESENTING
                                                                           NON-PARTIES WHO ARE NOT
                                                                           CITY EMPLOYEES
CITY OF NEW YORK, POLICE COMMISSIONER
JAMES O’NEILL, and FIRST DEPUTY POLICE                                         19 CV 7024 (LAP)
COMMISSIONER BENJAMIN TUCKER,

                                                 Defendants.

-----------------------------------------------------------------------x


                 DONNA A. CANFIELD declares, pursuant to 28 U.S.C. § 1746 and subject to

the penalties of perjury, that the following is true and correct:

                 1. I am an Assistant Corporation Counsel in the office of Georgia M. Pestana,

Corporation Counsel of the City of New York, attorneys for the Defendants in the above-

captioned action.

                 2. I submit this declaration in support of the Defendants’ opposition to Plaintiff’s

motion to bar the City of New York from representing non-party, non-employee witnesses and to

direct Defendants to comply with discovery obligations.

    I.       Procedural Background

                 3. On July 26, 2019, Plaintiff filed her Complaint. See ECF No. 1.

                 4. On August 8, 2019, Plaintiff filed an Amended Complaint. See ECF No. 10.
         Case 1:19-cv-07024-LAP Document 72 Filed 09/13/21 Page 2 of 15




               5. On September 30, 2019, Defendants filed an Answer to the Amended

Complaint. See ECF No. 22.

               6. On November 4, 2019, the parties participated in mandatory mediation,

pursuant to the Second Amended Standing Order. See ECF Nos. 24-25.

               7. On November 6, 2019, the final Report of Mediator was filed, indicating that

“the court-ordered mediation in this case was held but was unsuccessful in resolving any issue in

this case.” See ECF No. 28.

               8. On January 9, 2020, after several scheduling conflicts with the Court, the

parties appeared for an Initial Pretrial Conference. See ECF Docket Sheet.

               9. On February 4, 2020, the Court approved the parties proposed Civil Case

Management Plan and Scheduling Order. See ECF No. 33.

   II.     Document Discovery

               10. On or about February 14, 2020, the parties exchanged Initial Disclosures

pursuant to Federal Rule of Civil Procedure 26(a)(1).

               11. On or about February 18, 2020, Defendants served their First Set of

Interrogatories of Document Requests.

               12. On or about February 26, 2020, Plaintiff served her First Set of

Interrogatories.

               13. On March 18, 2020, following the nationwide shutdown due to the

coronavirus, counsel for the Defendants notified Plaintiff’s counsel that due to COVID-19, she

was working remotely, and requested that a courtesy copy of all mailed/personally served

documents to emailed to her office email address.




                                              -2-
         Case 1:19-cv-07024-LAP Document 72 Filed 09/13/21 Page 3 of 15




               14. Upon information and belief, there was no correspondence or communication

between the parties until a June 16, 2020 email from Plaintiff’s counsel.

               15. Based on Plaintiff’s February 26, 2020 interrogatories, in or about late July

2020, Defendants requested from the NYPD a collection from the email boxes of plaintiff, Diane

Pizzuti, James O’Neill, Benjamin Tucker, and Terrence Monahan.

               16. In August, and again in September, Defendants requested a meet and confer

with Plaintiff concerning search protocols; specifically, Defendants invited Plaintiff to propose

any additional custodians they wanted for the electronically-stored information (“ESI”)

collection from NYPD, and additionally, requested that Plaintiff propose search terms she

wished to apply to the search.

               17. Despite this offer, Plaintiff declined to participate or engage in any ESI

protocol negotiations.

               18. After receiving no suggestions from Plaintiff, Defendants collected the email

boxes of Plaintiff, Diane Pizzuti, Terrence Monahan, and the two individually-named

defendants, James O’Neill and Benjamin Tucker using the search terms “Pizzuti OR Jaffe OR

Joanne OR Diana OR 873158 OR 878402,” for the time period between January 1, 2015 and

June 30, 2018. 1

               19. Due to the size of the collection, the document population was initially

reviewed using continuous active learning. Continuous Active Learning or “CAL” is a software

program that continuously learns and refines a model of responsiveness as the reviewer codes

documents in the review population. Unlike in a standard active learning workflow, the reviewer

does not create a seed set of documents, nor is a control set created. Rather, as the model

1
 Numbers “873158” and “878402” are the Tax Identification Numbers used by the NYPD for Joanne Jaffe and
Diana Pizzuti, respectively.


                                                 -3-
         Case 1:19-cv-07024-LAP Document 72 Filed 09/13/21 Page 4 of 15




updates, it continuously ranks and re-ranks all documents in the review population based on the

likelihood that each is responsive. As it does so, the software continuously reorders the review

queue to bring the most likely responsive documents to the front. The reviewer ends up seeing

an increasing number of responsive documents until they are seeing nearly all responsive

documents. Eventually, after the most likely responsive candidates have been reviewed, the

reviewer sees an increasing number of non-responsive documents.

               20. After completing the CAL review, from late October to early December,

Defendants engaged in a QC, validation, and linear review of the remaining document

population.

               21. On or about October 20, 2020, Plaintiff made her first document production,

in the form of a drop box link, which contained approximately 51,995 documents. None of these

documents were Bates stamped, organized in any fashion, nor identified as responsive to a

proposed ESI search or Defendants’ document requests. Plaintiff eventually acknowledged this

production was a “data dump” and pulled the documents from the drop box link.

               22. On December 10, 2020, the parties participated in a telephone conference with

the Court. See ECF Docket Sheet. During the conference, the Court addressed the status of

discovery, directing Defendants to produce any outstanding ESI, as well as any “notes” taken by

Chief Raymond Spinella, former Chief of Staff for defendant O’Neill, or an affidavit stating that

there are no “notes.” The Court also directed the parties to enter into a Protective Order. Upon

information and belief, the conference was not recorded or transcribed.

               23. Following the December 10, 2020 conference with the Court, the parties

participated in a meet and confer regarding additional discovery as requested by Defendants and

directed by the Court.



                                              -4-
         Case 1:19-cv-07024-LAP Document 72 Filed 09/13/21 Page 5 of 15




              24. On December 17, 2020, the Court so-ordered the parties’ proposed Stipulation

and Protective Order. See ECF No. 41.

              25. On December 23, 2020, Defendants produced approximately 1,049 pages of

relevant documents pursuant to the ESI search.

              26. On January 18, 2021, Plaintiff requested an ESI search, and provided

Defendants with a list of individuals with the @CityHall.nyc.gov email address, which included

the First Lady of New York City, Chirlane McCray and her staff, and 30 other individuals

employed by the NYPD, along with other NYC agencies, between September 1, 2017 and

February 1, 2018.

              27. Plaintiff’s January 18, 2021 proposed ESI search did not include a search of

the Mayor’s emails.

              28. By email on January 25, 2021 to Plaintiff, Defendants agreed to the ESI

collection proposed by Plaintiff on January 18, 2021.

              29. On January 21, 2021, Defendants produced Chief Spinella’s notes regarding

NYPD Executive Level changes, bearing Bates stamp numbers D000029-D000033.

              30. On January 25, 2021, in response to the Chief Spinella production, Plaintiff

communicated by letter to indicate they were dissatisfied with the production, and requested to

review and inspect all notes taken by Chief Spinella from the time period of July 1, 2017 to

February 1, 2018.

              31. On February 5, 2021, I communicated to Plaintiff that she was not entitled to

unfettered access and review of Chief Spinella’s notebooks, which contained potentially

privileged and non-relevant material.




                                              -5-
         Case 1:19-cv-07024-LAP Document 72 Filed 09/13/21 Page 6 of 15




               32. On February 8, 2021, I along with an attorney from NYPD Legal, personally

reviewed two notebooks maintained by Chief Spinella from October 2017 and February 2018 to

verify Chief Spinella’s production.      Upon review, none of the notes had been altered or

otherwise modified. We also determined that 30 additional pages of notes were potentially

relevant to the litigation, e.g., notes reflecting Chief Spinella’s meetings with the four three-star

chief who were asked to retire, meetings with other NYPD high-level executive staff, including

at least three Deputy Commissioners, and notes outlining the planned reorganization. These

notes were copied, Bates stamped, and produced to Plaintiff with the assurance that counsel had

personally reviewed Chief Spinella’s notebooks and all responsive information from the

notebooks had been produced. I also communicated to Plaintiff that to the extent there were

redactions, the redacted material was non-responsive. See ECF No. 48.

               33. On February 11, 2021, Chief Spinelli sat for deposition. See Deposition of

Raymond Spinella, dated February 11, 2021, annexed as Exhibit “A.” During his deposition,

Chief Spinella testified that he took notes in two bound notebooks: one general notebook, and

one related to work performed by Price Waterhouse beginning in 2017. Id. at 14:11-17:14;

26:11-13; 51-7-17. Chief Spinella also testified that kept his notebooks in a cabinet in his office,

and that no one other than he had access to the notebooks. Id. at 20:10-21:3. Finally, Chief

Spinella testified that no one had altered or modified the notebook entries. Id. at 34:8-36:16.

               34. During his deposition, the parties agreed that Chief Spinella could refer to his

full notebooks while questioned by Plaintiff’s counsel. Id. at 54:6-55:22. Plaintiff’s counsel

questioned Chief Spinella on his notebook entries, including which books the produced pages

came from, and the reasons why certain information was written in the Price Waterhouse book

instead of his general notebook. Id. at 74:17-81:9.



                                                -6-
          Case 1:19-cv-07024-LAP Document 72 Filed 09/13/21 Page 7 of 15




              35. On February 23, 2021, the parties participated in the telephone conference

with the Court. Upon information and belief, the conference was not recorded or transcribed.

See ECF Docket Sheet.

              36. During the Court conference, the Court directed Defendants to produce all the

pages of the two notebooks Chief Spinella used to take notes, redacting all portions that were

non-responsive. The Court also directed Defendants to broaden the initial search conducted by

Defendants, to include the other two three-star chiefs that were asked to retire: former Chief of

Transit, Joseph Fox and former Chief of Operations, Thomas Purtell.

              37. On February 24, 2021, I communicated with the Law Department’s E-

Discovery Group and requested that Defendants’ December 23, 2020 production be expanded to

to include former Chiefs Fox and Purtell. I also requested that the ESI search include the names

of Chief Spinella, as well as Tonya Meisenholder, the former Chief of Staff to defendant

Benjamin Tucker.

              38. In response to a request made by Plaintiff, in or about early March 2021 I

communicated to the Law Department’s E-Discovery Group that the @CityHall.nyc.gov email

address, which included the First Lady of New York City (“FLONYC”), Chirlane McCray and

her staff, and 30 other individuals employed by the NYPD, along with other NYC agencies,

between September 1, 2017 and February 1, 2018, needed to be supplemented to include First

Deputy Mayor Dean Fuleihan. Plaintiff did not request a search of Mayor Bill de Blasio’s

emails.

              39. On March 3, 2021, I served Plaintiff with the results of her January 18, 2021

request seeking all communications between the First Lady of New York City, Chirlane McCray

and her staff, and 30 other individuals employed by the NYPD, along with other NYC agencies,



                                              -7-
          Case 1:19-cv-07024-LAP Document 72 Filed 09/13/21 Page 8 of 15




between September 1, 2017 and February 1, 2018. This was Defendants’ second ESI collection

produced to Plaintiff.

               40. On April 8, 2021, I served Plaintiff with a third ESI production, which

supplemented Defendants’ March 3, 2021 production that included the emails of First Deputy

Mayor Fuleihan in the FLONYC search as requested.

               41. On April 8, 2021, I also served Plaintiff with the complete notebooks of Chief

Spinella’s notebook entries, from November 14, 2017 to July 3, 2018, with redactions of non-

responsive material, bearing Bates stamp numbers D000448-D000638; as well as Chief

Spinella's Price Waterhouse Cooper (“PWC”) notebook entries, with redactions of non-

responsive material, bearing Bates stamp numbers D000639-D000677.            See “Joanne Jaffe

4.8.2021 Production,” annexed as Exhibit “B.”

               42. On April 13, 2021, Chief Spinelli again sat for deposition. See Deposition of

Raymond Spinella, dated April 13, 2021, annexed hereto as Exhibit “C.” Plaintiff’s counsels

were again afforded the opportunity to question Chief Spinella while he referred to his original

copies of the general and Price Waterhouse notebooks. Id., generally.

               43. On June 4, 2021, I served Plaintiff with a fourth ESI production, which

supplemented Defendants’ December 2020 production by including the email boxes of former

Chief of Staff, Raymond Spinella, and former Chief of Staff, Tanya Meisenholder.

   III.    Witness Testimony

           a. John Linder

               44. On March 2, 2021, I received a telephone call from John Linder, who

explained that he had been contacted by Plaintiff’s counsel, John Moscow, requesting that he

speak with him.



                                                -8-
         Case 1:19-cv-07024-LAP Document 72 Filed 09/13/21 Page 9 of 15




               45. During the conversation, Mr. Linder explained that he previously worked for

former NYPD Commissioner, James O’Neill, and that he had provided advice and guidance to

the Police Commissioner regarding the 2018 reorganization in which Plaintiff was asked to

retire. Prior to his call, I had no knowledge of John Linder.

               46. Mr. Linder requested my opinion as to whether he should speak with Mr.

Moscow. I responded that I preferred that he defer the interview until I had time to determine

whether his role with the City of New York as per his consultancy contract placed him in a

position of privilege.

               47. Immediately following our conversation, I reached out to NYPD Legal

seeking information to determine the nature of the relationship between John Linder, the NYPD

and the City of New York.

               48. Mr. Linder thereafter sent an email to his attorney, Scott Turner,

memorializing our conversation. See March 2, 2021 from John Linder to Scott Turner, annexed

as Exhibit “D”.

               49. Unable to get an immediate response from the NYPD as to the nature of the

consultancy contract, out of an abundance of caution, I contacted Mr. Moscow to inform him that

I had received a telephone call from John Linder, who I believed may have had a privileged

relationship with the City of New York. I expressed to Mr. Moscow that I believed it was

unethical for Mr. Moscow to contact him directly.

               50. On March 5, 2021, after consulting with the NYPD on the nature of the

consultancy contract, and after consulting with the Law Department’s Ethics Officer, I contacted

Mr. Moscow and apologized for accusing him of unethical conduct.




                                                -9-
        Case 1:19-cv-07024-LAP Document 72 Filed 09/13/21 Page 10 of 15




               51. On or about March 10, 2021, Plaintiff subpoenaed/noticed Mr. Linder’s

deposition and requested the production of documents.

               52. On March 30, 2021, with his attorney, Scott Turner, present, Mr. Linder

provided sworn testimony. At his deposition, Mr. Linder testified that Plaintiff’s counsel, John

Moscow, had called his home to speak with him, but that he spoke with his wife and left a

message to call. See Deposition of John Linder, date March 30, 2021, annexed hereto as Exhibit

“E,” at 28:25-8. After learning of the call, Mr. Linder testified that he called his attorney, Scott

Turner. Id. at 29:9-11. Mr. Linder also testified that sometime thereafter, he called me on the

recommendation of Jeff Schlanger, a lawyer friend who knew Mr. Moscow. According to Mr.

Linder, Mr. Schlanger provided my name and number and suggested that Mr. Linder speak with

me. Id. at 31:20-32:13. When asked at his deposition why he did not return Mr. Moscow’s calls,

Mr. Linder testified that “[a]ny time . . . I’m being contacted by a lawyer I never met, I generally

don’t return those calls.” Id. at 31:15-19.

           b. Simcha Eichenstein

               53. On April 20, 2021, I received a copy of a subpoena served on Simcha

Eichenstein for testimony on April 26, 2021.

               54. Later that same day, April 20, 2021, I received notification from my Division

Chief, Eric Eichenholtz, and Karen Griffin, the Law Department’s Chief Ethics Officer,

confirming that a request from Simcha Eichenstein for legal representation had been referred

from his former employing agency, the Mayor’s Office, and that the Law Department had

approved limited scope representation.

               55. That evening, I received an email from Simcha Eichenstein who requested

that I speak with him on the phone.



                                               - 10 -
        Case 1:19-cv-07024-LAP Document 72 Filed 09/13/21 Page 11 of 15




               56. The following day, April 21, 2021, I spoke to Mr. Eichenstein. Following our

conversation, I forwarded him a limited scope representation letter, which he executed and

returned that same day.

               57. On April 21 and April 22, 2021, I communicated by email with Plaintiff’s

counsel, in which I indicated that the Law Department would be providing limited scope

representation of Simcha Eichenstein for purposes of his deposition only. I also informed

Plaintiff’s counsel that Simcha Eichenstein was not available on the date of the subpoena, and

requested that counsel provide additional dates. See Email, dated April 21, 2021, from Donna

Canfield to John Moscow, Louis La Pietra, and Diane Camacho, annexed hereto as Exhibit “F;”

see also ECF No. 64-4.

               58. On May 11, 2021, Simcha Eichenstein gave deposition testimony. Following

his testimony, Plaintiff requested the retainer agreement between Mr. Eichenstein, as well as, “all

emails sent to Simcha Eichenstein on January 6, 7, and 8 of 2018, so we seek the source of the

words issued under [his] name which he does not believe he authored. We are, as you know,

seeking to locate the source of such phrases as ‘color is critical.’” See May 11, 2021 Letter from

John Moscow to Donna Canfield, annexed as Exhibit “G.”

               59. By email, dated May 12, 2021, Defendants responded to Plaintiff’s letter,

taking the position that the retainer agreement was not relevant to the action, and that they would

not engage in a fishing expedition of Mr. Eichenstein’s emails, since there was no testimony that

he had actually received the information by email, rather than in person. See May 12, 2021

Email from Donna Canfield to John Moscow, annexed as Exhibit “H.”

               60. On May 18, 2021, the parties submitted a joint letter to the Court. In it, the

parties informed the Court that they may need an extension of discovery to conduct depositions,



                                               - 11 -
        Case 1:19-cv-07024-LAP Document 72 Filed 09/13/21 Page 12 of 15




that Plaintiff was seeking additional documents as part of her discovery prior to scheduling the

depositions of former NYPD Commissioner James O’Neill and former First Deputy

Commissioner Benjamin Tucker, that Plaintiff was seeking to depose the Mayor, Bill de Blasio

and his wife, Chirlane McCray, and that Defendants would seek a protective order to preclude

their depositions. Plaintiff also indicated that she would be “seeking an order barring the Office

of the Corporation Counsel from representing non-party witnesses who are former City

employees.” See ECF No. 53.

               61. On May 26, 2021, Plaintiff wrote to the Court to request that the Court

address Plaintiff’s request that (1) Defendants produce all emails sent to Mr. Eichenstein

between January 6-8, 2018 so that she could determine the source of the words “POCs in

position of leadership crucial;” and (2) Defendants produce a copy of the retainer agreement

between Mr. Eichenstein and the Office of Corporation Counsel. See ECF No. 58.

               62. On June 3, 2021, the parties appeared for a telephone conference on the

proposed motions. Upon information and belief, the conference was not recorded or transcribed.

See ECF Docket Sheet.

               63. During the conference, the parties discussed Plaintiff’s proposed motion

seeking an order barring the Office of the Corporation Counsel from representing non-party

witnesses who are former City employees. Following discussion on this topic, the Court granted

Plaintiff’s request to proceed with the motion, and directed Defendants to produce a copy of the

retainer agreement between Mr. Eichenstein and the Office of the Corporation Counsel.

               64. During the conference, the parties also addressed Plaintiff’s request for all

emails received by Mr. Eichenstein between January 6-8, 2021. With respect to Plaintiff’s

request for any search or production of additional ESI, Defendants explained to the Court that



                                              - 12 -
           Case 1:19-cv-07024-LAP Document 72 Filed 09/13/21 Page 13 of 15




they had conducted at least three ESI searches, and requested that Plaintiff propose a final ESI

search for all the documents she believed to be outstanding. In response, the Court directed the

parties to meet and confer on any additional discovery and to revise the Case Management Plan.

The Court did not direct Defendants to turn over all emails received and sent by Mr. Eichenstein

from January 6 to 8, 2018, nor did it direct Defendants to conduct a search of Mr. Eichenstein’s

emails.

                65. On June 14, 2021, I sent a copy of the retainer agreement to Plaintiff’s

counsel.

                66. On July 1, 2021, the parties submitted a proposed Case Management Plan.

                67. On July 6, 2021, after weeks of unsuccessful negotiations with Plaintiff

concerning the scope of a final ESI collection, I notified Plaintiff that (1) Defendants would

agree to collect from the email box of Simcha Eichenstein for the period of January 6-8, 2018

and produce the source of the email in question; and (2) Defendants would agree to collect from

the email boxes of Mayor Bill de Blasio, First Deputy Mayor Dean Fuleihan, former First

Deputy Mayor Anthony Shorris, Dominic Williams, and Emma Wolfe for the time period of

1/1/2017 and 4/30/2018. I informed Plaintiff that I would follow up with proposed search terms,

and that “Defendants anticipate[d] that this will be the final ESI search in this matter.” See

Email, dated July 6, 2021, from Donna Canfield to John Moscow, annexed as Exhibit “I.”

                68. On July 7, 2021, I sent a list of proposed search terms to Plaintiff and

requested that “if you have any modifications to the proposed search” to advise by Friday, July 9,

2021. See Email, dated July 7, 2021, from Donna Canfield to John Moscow, annexed as Exhibit

“J.”




                                              - 13 -
        Case 1:19-cv-07024-LAP Document 72 Filed 09/13/21 Page 14 of 15




               69. On or about July 16, 2021, after not receiving any substantive response from

Plaintiff’s counsels concerning the search parameters, other than “we don’t know,” Defendants

directed that the collection be made.

               70. In early August, I began a review of approximately 2,029 emails received by

Mr. Eichenstein between January 6-8, 2018.

               71. On August 20, 2021, after conducting the review, I produced an email which

identified the source of the phrase “People of color in senior leadership is crucial,” as requested

by Plaintiff. See Exhibit “11,” annexed to the Declaration of John W. Moscow.

               72. On September 8, 2021, Defendants produced approximately 100 additional

emails from Mr. Eichenstein’s account that pertain to the political messaging surrounding the

senior leadership appointments.     See “Jaffe – Eichenstein Email” Production,” annexed as

Exhibit “K.”

               73. I am currently completing a CAL review of the email collection for Mayor,

Bill de Blasio, First Deputy Mayor Dean Fuleihan, former First Deputy Mayor Anthony Shorris,

Dominic Williams, and Emma Wolfe for the time period of 1/1/2017 and 4/30/2018. This

collection yielded around 31,000 documents. Defendants anticipate a production within thirty

days.




                                               - 14 -
         Case 1:19-cv-07024-LAP Document 72 Filed 09/13/21 Page 15 of 15




              I declare, under penalty of perjury, that the foregoing is true and correct.

Dated:        New York, New York
              September 13, 2021

                                             GEORGIA M. PESTANA
                                             Corporation Counsel of the City of New York
                                                Attorney for Defendants
                                             100 Church Street, Room 2-124
                                             New York, New York 10007
                                             (212) 356-2461

                                             By:        ECF           /s/
                                                        Donna A. Canfield
                                                        Assistant Corporation Counsel
                                                        dcanfiel@law.nyc.gov




                                               - 15 -
